


110 HR 4025 IH: To amend the Surface Mining Control and Reclamation Act

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4025
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mrs. Boyda of Kansas
			 (for herself, Mr. Tiahrt,
			 Mr. Moran of Kansas,
			 Mr. Moore of Kansas, and
			 Mr. Boswell) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to clarify the minimum distribution under that Act to certain States
		  and Indian tribes.
	
	
		1.Clarification of minimum
			 distribution to certain States and Indian tribes under Surface Mining Control
			 and Reclamation Act of 1977Section 402(g)(8)(A) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(8)(A)) is amended by
			 striking In making and inserting Notwithstanding any
			 other provision of this title, in making.
		
